VOTO DISIDENTE DEL JUEZ DE APELACIONES SR. RIVERA PEREZ — 98 DTA 70
San Juan, Puerto Rico, a 1ro. de diciembre de 1997
Disentimos de la mayoría en la decisión que han tomado en este caso, a los efectos de modificar la sentencia apelada disponiendo afirmativamente sobre la concurrencia de las penas impuestas y el cumplimiento de las mismas bajo el régimen de sentencia suspendida. A pesar de que los reputados compañeros de la mayoría concluyen sobre la aplicación de la Regla 72 de Procedimiento Criminal  al caso de autos y el incumplimiento de la misma por el Tribunal de Primera Instancia, no proveen en la disposición final del mismo para que ese Tribunal cumpla con ella.
Expediríamos el auto solicitado y revocaríamos la resolución recurrida, ordenándole al Tribunal de Primera Instancia a cumplir específicamente con lo dispuesto en los incisos (3) y (4) de la Regla 72 de Procedimiento Criminal, supra.
EFRAIN E. RIVERA PEREZ
Juez de Apelaciones
ESCOLIO VOTO DISIDENTE DEL JUEZ DE APELACIONES SR. RIVERA PEREZ — 98 DTA 70
1. 34L.P.R.A. Ap.H, R. 72.